DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Rejections from the previous office action not appearing below are withdrawn.

	Claims 1, 72, 73, 76, 78-81 and 83 are cancelled.  Claims 84-94 are newly filed.
Claims 71, 74, 75, 77, 82 and 84-94 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 71 and 93 and claims 74, 75, 77, 82, 84-92 and 94 dependent thereupon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 71 and 93 recite “(THCA) content of more than 8.0% w/w” which is an open ended range that is not delineated by the claim and for which there is no support for in the specification sufficient for ascertaining the degree of more than; and thus one of ordinary skill in the art would not be reasonably informed of the scope of the instantly claimed invention.  

New Matter
Claims 71, 74, 75, 77, 82 and 84-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
The added claimed material which is not supported by the original disclosure is as follows: Amended claim 71 and newly added claim 93 recite “(THCA) content of more than 8.0% w/w”, while the specification only supports (THCA) content for a triploid cannabis plant of either 6.7% for the maternal triploid or (THCA) content of 11.1% for the paternal triploid. Further, the specification only supports a recitation for (THCA) values that are within a range having an upper and lower limit e.g. “between about 5% and about 15% w/w” found in paragraph [0028] of the specification”; and thus the claims are drawn to NEW MATTER. Applicant is invited to point to the page and line number in the specification where support can be found. Absent of such support, Applicant is required to cancel the new matter in the reply to this Office Action.

Deposit Rejection
Claims 71, 74, 75, 77, 82 and 84-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the triploid cannabis sativa plants claimed are essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or the instantly claimed triploid cannabis plants must otherwise be readily available to the public. It is apparent that seed or tissue culture of the instantly claimed triploid cannabis plants are not available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. In addition, the specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. Moreover, there is no assurance that the PALM® CBD parent used in the breeding of the instant triploid cannabis plants can be made available for the lifetime of any issued patent claiming the instantly claimed triploid cannabis plants. In addition, there is no indication that the parent lines are uniform and stable with respect to the cited levels of cannabinoids and terpenoids in Tables 7 and 8. In addition, there is no data about fertility or sterility. Amending the claims and limiting the claims to deposits of the paternal and the maternal triploid would obviate this rejection.
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. Moreover, the institutional deposit number must be added to the claims. A minimum deposit of 650 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e)    the deposit will be replaced if it should ever become inviable.
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.

Claim Rejections - 35 USC § 103
Claims 71 and 82 remain and new claims 84-92 are rejected under 35 U.S.C. 103 as being unpatentable over Warmke H. E. et al., Carnegie Institution of Washington (1944); pp. 135-139 and in view of 420Magazine (published online 29 August 2017) Palm Tree® CBD Leafs by Snoop.
This rejection is maintained for the reasons of record set forth in the Official action mailed 6/06/2022. Applicants’ arguments filed 10/04/2022 have been considered but are not deemed persuasive.
	Claim 71 is broadly drawn to a triploid cannabis plant having more than 8.0% (CBDA) and is further limited in separately dependent claims 81 and 84-92 to a cannabis sativa plant in claim 81, (THC) content between 0.1% to 0.5% w/w recited in claim 84, CBCA and THCV ranges recited in claims 85-86 between 0.1-0.5% w/w and 0.05%-0.3% w/w respectively; and the terpenoid ranges recited in claims 87-92 that are drawn to Myrcene content between 0.1-0.5% w/w, α-Pinene content between 0.04-0.1% w/w, β-Pinene content between 0.02%-0.05% w/w, β-Caryophyllene content between 0.01-0.05% w/w, Limonene content between 0.01%-0.05% w/w, and Linalool content between 0.01%-0.03% w/w.
	Warmke et al teach methods for producing triploid Cannabis plants. In particular, Warmke teaches that in order to produce a triploid, a diploid and a tetraploid parent is crossed. The tetraploid is produced by treating the diploid with colchicine (pg. 137, right col.). When crossing a female tetraploid with a male diploid, 31 triploid pedigree were obtained. Warmke further teaches the chromosomal organization for recognizing female, female-hermaphrodite, and male Cannabis diploid, triploid, and tetraploid plants (pg. 138, left col. first and second full paragraphs).
	420Magazine teaches the availability of Palm Tree® CBD a cannabis sativa plant as of August 29, 2017 that has a (THC), (CBCA), (THCV), and terpenoid profile falling within the range of the (THC), (CBCA), (THCV), and terpenoid profile of the instant claims made evident by Applicants’ analysis of the PALM CBD line in Table 7 (i.e. the diploid parent); and which is the source material for the maternal and paternal triploid plants of the specification.
	It would have been obvious at the time of filing to one of ordinary skill in the art to produce a triploid Cannabis plant from a commercially available diploid Cannabis plant using methods taught by Warmke et al. One would have been motivated to do so to produce sterile triploid plants, which reduces the threat of pollen drift and unwanted cross pollination. Given that the methods for developing a tetraploid from a diploid were well known and routine and crossing the tetraploid with the diploid to yield a triploid is also a routine technique in the art of plant breeding, one would have a reasonable expectation of success in producing a triploid plant from the commercial cultivar Palm Tree® CBD wherein producing a triploid plant having more than 8.0% (THCA) content when the starting material is 7.768% ± 0.088% (i.e. 7.856%) is well within the probability of more than 8.0% (THCA) given the variability in cannabinoid genetics that govern the relative amounts of THC synthase and CBD synthase and the variability in measuring cannabinoid levels.
	Applicant asserts that a person skilled in the art could not have foreseen the cannabinoids and terpenoid contents of such triploid Cannabis plant without difficult and undue trial and error experimentation. This is not found persuasive because it is well known in genetics that genetic crosses using the same genetic material will recapitulate the parental material with small variation; and the variation between 7.768% ± 0.088% THC of the diploid parent and 8.0% THC of the instant claims is merely a variation of degree and not kind.

	All claims are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663